Title: From George Washington to John Hancock, 14 July 1777
From: Washington, George
To: Hancock, John



Sir
Vanaulens 8 Miles from Pumpton Plains [N.J.]July 14: 1777.

I arrived here this Afternoon with the Army after a very fatiguing March owing to the Roads which have become extremely deep and miry from the late Rains. I intend to proceed in the Morning towards the North River, if the Weather permits; At present it is cloudy and heavy and there is an Appearance of more Rain.

By the Express, who will deliver this, I just now received a Letter from Genl Schuyler, advising for the first time, that Genl Sinclair is not in the Hands of the Enemy—As the Express has a large Packet for Congress from Genl Schuyler, I presume they will be informed of all the Intelligence he was possessed of respecting our Affairs in his department, & therefore shall not trouble them with a Copy of his Letter to myself upon the Subject. I should be happy if they had a more agreable aspect than they seem to have. I have the Honor to be Sir Your Most Obedt sert

Go: Washington

